internal_revenue_service number release date index number -------------------------- ------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no -------------- ----------------- telephone number --------------------- refer reply to cc intl b01 plr-136341-11 date date ty --------------- ty --------------- legend taxpayer financial_institution rrsp tax years year year year year year date a tax preparer tax preparer tax preparer --------------------- ------------------------ -------------------------- -------------------------- ---------------------------- --------------- ------- ------- ------- ------- ------- ---------------------- ---------------------------------------------------- -------------------------------------- ---------------- plr-136341-11 dear --------------- this is in reply to a letter dated date a requesting an extension of time under sec_301_9100-3 for taxpayer to elect the provisions of revproc_2002_23 2002_1_cb_744 for tax years the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the requested rulings it is subject_to verification on examination the information submitted for consideration is substantially as set forth below facts taxpayer is and always has been a u s citizen in year taxpayer moved from the united_states to canada to seek employment taxpayer lived and worked in canada until year when he moved back to the united_states taxpayer established a canadian registered retirement savings_plan rrsp with financial_institution while he was employed and living in canada taxpayer made annual contributions to the rrsp during this period after moving back to the united_states in year taxpayer ceased making annual contributions to the rrsp although taxpayer continued to maintain the rrsp with financial_institution at all times relevant to this ruling_request taxpayer deferred recognition of the accrued earnings in the rrsp for u s income_tax purposes taxpayer has never withdrawn any funds nor received any distributions from the rrsp taxpayer hired tax preparer a u s accounting firm to prepare his u s income_tax returns commencing with taxpayer’s year income_tax return during its review of taxpayer’s u s income_tax filings for the years preceding year tax preparer discovered that form_8891 u s information_return for beneficiaries of certain registered retirement plans was not present with any of taxpayer’s tax filings for these years during this review tax preparer also discovered that for the years prior to the year that form_8891 was created by the internal_revenue_service taxpayer’s tax filings did not include a statement that taxpayer was electing to defer current u s income_taxation on earnings in the rrsp pursuant to article xviii or article xxix of the u s -canada income_tax treaty treaty taxpayer relied upon tax preparer a firm of canadian chartered accountants to prepare his canadian and u s income_tax returns for year through year following his return to the united_states taxpayer hired tax preparer a u s accounting firm to prepare his u s income_tax returns for year through year neither tax preparer nor tax preparer informed taxpayer that he should elect to defer current u s plr-136341-11 income_taxation on earnings in the rrsp pursuant to the treaty tax preparer also did not advise taxpayer to file form_8891 taxpayer only became aware of form_8891 and the treaty election to defer current u s income_taxation on the earnings_of the rrsp following his hiring of return preparer taxpayer states that the internal_revenue_service has not communicated with him concerning the rrsp or the lack of an election made on a statement attached to taxpayer’s prior returns or on form_8891 ruling requested taxpayer requests the consent of the commissioner of the internal_revenue_service for an extension of time under sec_301_9100-3 to make an election pursuant to revproc_2002_23 to defer u s federal income_taxation on income accrued in his rrsp as provided for in article xviii of the treaty for tax years law and analysis sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based solely on the information submitted and representations made we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to make an election for tax years under revproc_2002_23 as provided in treas reg plr-136341-11 a the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the above-described election pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner for tax years taxpayer must file amended u s income_tax returns to which he attaches forms u s information_return for beneficiaries of certain canadian registered retirement plans for rrsp for each subsequent tax_year through the tax_year in which a final distribution is made from rrsp taxpayer must attach a form_8891 for rrsp to his u s income_tax return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to taxpayer's u s income_tax return for the year in which taxpayer obtained the ruling and should be associated with taxpayer’s amended returns for tax years this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representatives sincerely craig r gilbert special counsel to the deputy associate chief_counsel international field service and litigation office of associate chief_counsel international enclosure copy for purposes cc
